Currier, Judge,
delivered the opinion of the court.
The defendant was indicted in St. Genevieve county, November, 1870, for selling liquor and keeping an open grocery on Sunday, contrary to the statute. (Wagn. Stat. 504, § 35.) He appeared in court and voluntarily confessed the offense and was fined one dollar. An execution, regular upon its face, was issued to carry into effect the judgment. The execution was quashed on motion, and the case is brought here on writ of error.
The case raises substantially the same question which was passed upon by this court in State v. Warnke, ante, p. 451. The views there expressed will be adhered to. It is unnecessary to repeat them. The further point, however, is made here that the offense charged.was exclusively cognizable before a justice of the peace, whatever the form of prosecution. We cannot sustain that view.
The statute under which the indictment was found provides for the punishment of the offense there defined by fine, which shall not exceed $50. It is then provided (Wagn. Stat. 516, § 29) that the fine may be recovered before a justice of the peace. But the statute further provides (Wagn. Stat. 516, § 32) that Circuit Courts shall have concurrent jurisdiction with justices of the *456peace in the cases embraced within -the provisions of section 29 above referred to. The Circuit Court' of St. Genevieve county, therefore, had jurisdiction of the offense charged in the present indictment.
The order and judgment of the court below quashing the execution is reversed.
The other judges concur.